Citation Nr: 1636330	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-25 838	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with dysthymic disorder, rated as 50 percent disabling prior to February 24, 2016, and as 100 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to December 1970.  

This matter initially comes before the Board of Veterans' Appeals (Board) from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied a rating in excess of 50 percent for PTSD with dysthymic disorder.  

The Veteran testified before the undersigned sitting at the RO in October 2014 and a transcript thereof is on file.  

A December 2014 Board decision determined that the criteria for withdrawal of the Veteran's Substantive Appeal as to the issue of an evaluation in excess of 60 percent for the residuals of chronic voice hoarseness, status post-laryngeal squamous cell carcinoma of the left vocal cord had been met.  The issue of entitlement to a rating in excess of 50 percent for PTSD with dysthymic disorder was remanded for further development.  Also, the Board referred the reasonably raised issue of entitlement to a TDIU rating to the RO for initial consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In December 2014 the Veteran initiated an appeal from a March 2014 rating decision which denied a TDIU rating by filing a timely Notice of Disagreement (NOD) in December 2014.  Although a Statement of the Case (SOC) has not been issued, this was sufficient to initiate the Board's jurisdiction over that claim.  See generally Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In November 2015 the Veteran filed a request to withdraw his appeal, and this was followed by a formal Motion to Withdraw Appeal by his service representative in May 2016.  

A June 2016 rating decision granted an increase from the 50 percent rating for PTSD with dysthymic disorder to 100 percent, effective February 24, 2016, and also granted Dependents' Educational Assistance (DEA) also effective February 24, 2016; and granted special monthly compensation (SMC) based on housebound criteria from February 24, 2016, to March 29, 2016.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

In a November 2015 statement, the Veteran expressed his intent to withdraw his claim of entitlement to an increased rating for PTSD with dysthymic disorder and entitlement to a TDIU rating.  The Board received these requests prior to the promulgation of a decision.  


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issues of entitlement to an increased rating for PTSD with dysthymic disorder and entitlement to a TDIU rating have been met.  38 U.S.C.A. § 7105(b)(2) (2015); 38 C.F.R. §§ 20.202, 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran perfected an appeal from a January 2011 rating decision which denied a rating in excess of 50 percent for PTSD with dysthymic disorder.  Also, he initiated an appeal from a March 2014 rating decision which denied entitlement to a TDIU rating.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2015).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2015).  

In December 2015, VA received written notice from the Veteran of his intent to withdraw his appeal for entitlement to an evaluation in excess of 50 percent for PTSD with dysthymic disorder and entitlement to a TDIU rating.  

Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed. 


ORDER

The appeal of the issues of entitlement to an increased evaluation for PTSD with dysthymic disorder and entitlement to a TDIU rating is dismissed.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


